clarence william speer and susan m speer petitioners v commissioner of internal revenue respondent docket no filed date p-h a retired los angeles police department detective failed to report as gross_income payments that on his retire- ment he received from the department cashing out his unused vacation time and sick leave leave payments ps argue that some portions of p-h’s unused vacation time and sick leave accrued when he was on temporary disability leave from the department pursuant to sec_4 of the los angeles administrative code which in part provides that a tempo- rarily disabled member of the police department shall receive as temporary disability compensation an amount equal to his base salary ps argue that at least some portions of the leave payments are excludable from gross_income under sec_104 as amounts received under a workmen’s compensa- tion act as compensation_for personal injuries or sickness held the leave payments were not received under a work- men’s compensation act as compensation_for personal injuries or sickness and therefore no portion is excludable under sec_104 clarence william speer and susan m speer pro sese jonathan n kalinski for respondent halpern judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively the only issue remaining for deci- united_states tax_court reports sion is whether petitioners may exclude from their gross_income as workmen’s compensation a lump-sum pay- ment that petitioner husband mr speer received on account of unused vacation time and sick leave all other issues have been settled or are merely computational unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect for all dollar amounts and numbers of hours have been rounded to the nearest dollar or whole hour findings_of_fact the parties have stipulated certain facts and the authen- ticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic petitioners resided in california when they filed the peti- tion in mr speer retired from his job as a detective employed by the los angeles police department lapd during his decades-long service to the lapd mr speer was granted periods of temporary disability leave on account of duty-related injuries or sickness the first of those periods was in and the last was in on his retirement from the lapd in the city of los angeles city paid to mr speer dollar_figure for hours of unused vacation time and dollar_figure for hours of unused sick leave together leave payments the leave payments totaling dollar_figure were included in the_amount_of_wages reported by the city to mr speer on a form_w-2 wage and tax statement peti- tioners made a joint_return of income for on form_1040 u s individual_income_tax_return they did not include the leave payments in the income that they reported in an attachment to the form_1040 petitioners explained that they were excluding the leave payments from income on the ground that they had been received under a workmen’s com- pensation act they identified cal lab code sec west as a workmen’s compensation act cal lab code sec provides certain police officers firefighters sheriff’s offi- cers and other personnel a leave of absence with salary for a period of up to one year in lieu of temporary disability or maintenance payments ordinarily payable under california’s workers’ compensation act the parties now agree that cal speer v commissioner lab code sec was inapplicable to mr speer during his years_of_service with the lapd and that when during those years he was on temporary disability leave the provision of law governing his compensation was sec_4 of the los angeles administrative code laac laac sec_4 is entitled compensation to be paid to members of the fire department and police department who are disabled in the performance of their duties subsection a thereof deals with temporary disability and provides any member of the fire department or police department who is tempo- rarily disabled by reason of illness or injury proximately caused by arising out of and in the course and scope of his employment shall receive as temporary disability compensation division iv of the labor code of the state of california an amount equal to his base salary less the sum that would be deducted therefrom pursuant to sec_4 of this code or charter sections or as applicable if he were actively performing his duties provided however that in no event shall any member of the fire department or police department receive any temporary disability compensation pursuant to this sub- section after he has been granted a pension or for a period longer than one year in the event that the member is temporarily disabled and prevented by such temporary disability from returning to duty at the expiration of one year and said member has not been granted a pen- sion prior to that time he shall then receive temporary disability com- pensation at the rate provided in division iv of the labor code of the state of california when mr speer retired in his entitlement to pay and benefits was governed by memorandum of under- standing no mou between the city and the los angeles police protective league mou is a collective bargaining agreement and the league is the recognized bar- we found los angeles administrative code sec_4 at http www amlegal com library ca losangeles shtml follow charter and admin- istrative code hyperlink then expand administrative code menu then expand division employment - general menu then ex- pand chapter_3 salary standardization for firefighters and policemen menu then expand article vacations leaves menu then follow sec_4 compensation to be paid to members of the fire department and police department who are dis- abled in the performance of their duties hyperlink last visited date we found memorandum of understanding no entered into date at http cao lacity org mous mou24-11 pdf last visited date united_states tax_court reports gaining organization representing los angeles police officers from the rank of police officer to lieutenant section of mou entitled benefits is divided into articles article addresses vacations and vacation pay article a establishes the employee’s entitlement to vacations with full pay article b establishes the right to accumu- late unused vacation time article e addresses payments for unused vacation time on termination of service it pro- vides in the event any employee after the completion of the employee’s initial year_of_service becomes separated from the service of the department by reason of resignation discharge retirement death or for any other reason cash payment of a sum equal to all earned but unused vacation including vacation for the proportionate part of the year in which the separation takes place shall be made at the salary rate current at the date of the separation to the employee article addresses the accrual of sick leave and establishes the employee’s right to sick leave with full pay article addresses sick leave use article a addresses accumulated sick leave establishing the right to carry unused sick leave over from year to year article b addresses payments for unused sick leave on termination of service in pertinent part it states if any employee becomes separated from the service of the department by reasons of retirement or death any balance of accumulated sick leave at full pay remaining unused at the time of separation shall be compensated to the employee by cash payment of of the employee’s salary rate current at such date of separation amerika tagaloa is a payroll supervisor employed by the lapd respondent called him as a witness and he testified as to certain aspects of the lapd payroll system on the basis of his testimony we make the following findings of the hours of vacation time that mr speer had accumulated at the time of his retirement in hours had carried over to from and the remainder hours was earned in four hundred hours of vacation time is the maximum that an employee can carry from one year to the next mr speer earned hours of sick leave a year the hours of sick leave that he had accumulated at the time of his retirement is the maximum balance that an employee can see http lapd com about history last visited date speer v commissioner accumulate an employee is paid for any sick leave accrued in excess of hours mr speer earned vacation and sick leave during periods of both active_service and temporary disability while on temporary disability leave mr speer could not take vacation time or sick leave i introduction opinion gross_income means all income from whatever source derived including but not limited to compensation_for serv- ices sec_61 lump-sum payments received by an employee for accrued vacation and sick leave are compensa- tion for services and therefore gross_income see acquisto v commissioner tcmemo_1991_293 holding lump-sum pay- ment for unused sick leave immediately taxable in full as compensation aff ’d without published opinion 972_f2d_1349 11th cir davis v commissioner tcmemo_1979_478 holding lump-sum payment for accrued annual leave taxable in full as compensation with an exception not here relevant sec_104 provides that gross_income does not include amounts received under workmen’s com- pensation acts as compensation_for personal injuries or sick- ness sec_1_104-1 income_tax regs provides that the exclusion includes amounts received under a statute in the nature of a workmen’s compensation act california’s general scheme for workmen’s compensation is provided by division iv of the california labor code enti- tled workers’ formerly workmen’s compensation and insurance workers’ compensation act cal lab code div west laac sec_4 discharges the obligations of the city under the workers’ compensation act to members of its fire and police departments who are either temporarily or permanently disabled by reason of duty-connected illness or injury see radesky v city of los angeles cal rptr ct app cal lab code sec provides disability compensation similar to that provided in laac sec_4 but during mr speer’s employment by the lapd it did not apply to lapd officers see cal lab code sec west amended by stats c a b sec_1 effective in date which removed a pension united_states tax_court reports requirement that previously excluded lapd officers the city drafted laac sec_4 in order to provide lapd offi- cers and city firefighters with similar disability compensa- tion see radesky cal rptr pincite respondent con- cedes and we agree that cal lab code sec is a statute in the nature of a workmen’s compensation act see 90_tc_1145 n apparently accepting that cal lab code sec is a statute in the nature of a workmen’s compensation act see also revrul_68_10 1968_1_cb_50 holding that payments made under cal lab code sec because of an occupa- tional injury or illness are in the nature of and in lieu of workmen’s compensation and excludable under sec_104 given the similarity between cal lab code sec and laac sec_4 we conclude that the latter is equally a statute in the nature of a workmen’s compensation act hereafter simply workmen’s compensation act cal lab code sec a entitles a covered_employee to a disability leave of absence without loss of salary that phrase has been interpreted to mean that during that absence the employee continues to accrue benefits such as vacation time and sick leave see austin v city of santa monica cal rptr dist ct app the word ‘salary’ as used in section must be understood as encompassing the entire compensation to which the employee is entitled given the stated similarity in purpose between laac sec_4 and cal lab code sec and mr tagaloa’s testimony that mr speer earned vacation time and sick leave during periods of both active_service and temporary disability we conclude that the amount equal to his base salary provided for in laac sec_4 likewise includes the accrual of vacation time and sick leave the question we must address is not whether mr speer’s accrual of vacation time and sick leave when he was tempo- rarily absent from work on disability leave gave rise to income for those years it did not but whether the payments that he received on cashing out his leave balances in were received by him pursuant to a workmen’s compensation act as compensation_for personal injuries or sickness we agree with respondent that they were not they are there- fore not excludable from petitioners’ gross_income under sec_104 speer v commissioner ii the parties’ arguments petitioners’ principal argument is that to the extent that the leave payments can be allocated to vacation and sick leave benefits earned while mr speer was on temporary dis- ability leave pursuant to laac sec_4 those portions of the leave payments must be excluded from their gross_income under sec_104 as amounts received under a workmen’s compensation act on account of personal injuries or sickness respondent’s principal argument is that mr speer received the leave payments not pursuant to laac sec_4 a workmen’s compensation act but rather pursuant to mou which is not a workmen’s compensation act respondent further argues that if the court determines that payments in the nature of the leave payments could have been paid pursuant to a workmen’s compensation act and could therefore be excludable pursuant to sec_104 petitioners have not substantiated how many hours if any were accrued during mr speer’s disability leaves of absence or if so accrued how many remained unused at the time of mr speer’s retirement iii discussion a compensation_for personal injuries or sickness a plain reading of laac sec_4 demonstrates that it does not establish the salary of an employee covered_employee whose salary is continued pursuant to that provi- sion while the employee is absent from work on a disability leave of absence there is little authority interpreting laac sec_4 but given its similarity to cal lab code sec we believe that authority interpreting the latter section may be equally applied to the former in campbell v city of monrovia cal rptr ct app the court on brief petitioners apparently concede that not all of the dollar_figure of leave payments is allocable to benefits earned while mr speer was on tem- porary disability leave they claim that out of mr speer’s retirement- date balance of vacation hours were earned when he was on such leave which they calculate results in an exclusion of dollar_figure they also claim that out of his retirement-date balance of sick leave hours were earned during those leaves which results in an exclusion of dollar_figure the two amounts totaling dollar_figure since we allow them no exclusion we need not be concerned with petitioners’ computations united_states tax_court reports of appeal stated cal lab code sec says no more than that during the period of disability of a member as defined in the section there shall be no loss of salary including sick leave benefits but it does not create the salary or any other benefit nor purport to continue entitle- ment to any benefit beyond the period of disability it defines in boyd v city of santa ana p 2d cal the supreme court of california held payments pursuant to section are not salary but workmen’s com- pensation benefits it found that the purpose of the provi- sion was to continue a covered employee’s salary during the hiatus between the disability onset and the employee’s dis- ability retirement or we assume some other event termi- nating his leave of absence id pincite lower california courts have made clear that payments pursuant to the provi- sion are not remuneration for work done but rather indem- nification for injury or sickness see eg hawthorn v city of beverly hills p 2d cal dist ct app that court held wages and salary may under some cir- cumstances be paid as compensation in lieu of the normal temporary disability payments prescribed by the workmen’s compensation act such payments do not constitute salary or gratuities but are payments of compensation under the act id fn ref omitted it concluded the payment required by section is not salary as such it is com- pensation for injury received it is in place of the normal temporary disability allowance under the act id pincite during each of his disability leaves of absence mr speer received periodic_payments of his base salary and he accrued fringe_benefits such as vacation time and sick leave that would translate into additional payments to him only after his disability leave of absence ended indeed if a covered_employee were to forgo the vacation time and the sick leave accrued during a disability leave of absence as mr speer claims he did decades might pass until the employee retired and cashed out the forgone benefits mr speer’s accrual of vacation time and sick leave while on temporary disability leave did not provide him with an immediate benefit that he could use to support himself while on such leave the fringe benefit represented by the accrual was thus fundamentally different from the normal temporary disability allowance speer v commissioner payable under the workers’ compensation act and for which the continuation of his base salary under laac sec_4 substituted see id the workers’ compensation act does not provide for any payments after the period of disability ends and in fact instructs that payments shall stop or be amended upon a finding that the disability has terminated or been diminished see cal lab code sec west sogov v indus accident comm’n p 2d cal dist ct app sustaining a finding that disability termi- nated on specified date and so compensation also terminated as of that same date thus any payments mr speer received after his temporary disability ended cannot be part of the city’s substitute for the workers’ compensation act petitioners place great weight on our report in 90_tc_1145 in givens a los angeles county deputy sheriff was injured in the course of his duties and was on disability leave for more than a year the los angeles county code set forth a workmen’s compensation system that incorporated cal lab code sec for those eligible and provided additional compensation after expira- tion of the first year of disability specifically it provided that the deputy would receive payments out of his accumu- lated sick leave we held those payments to be excludable from gross_income under sec_104 givens is distin- guishable in givens we found that the county had adopted a comprehensive workmen’s compensation scheme incor- porating not only the provisions of cal lab code sec but also sick leave provisions provided for in the los angeles county code petitioners have failed to show that the sick and vacation_leave cashout provisions in mou were part of a comprehensive workmen’s compensation scheme covering mr speer finally we point out that in determining whether income is excludable under sec_104 the treatment of one benefit in the nature of workmen’s compensation does not control the treatment of a separate and distinct benefit that may be payable under the same statutory scheme in allison v commissioner tcmemo_1986_346 we addressed salary continuation payments made to an employee under the federal employees’ compensation act feca u s c secs in addition to other_payments feca provides for the continuation of an employee’s salary for a united_states tax_court reports period of days commencing on the date the employee files a claim involving an occupational injury feca appeared to us to be a statute in the nature of a workmen’s compensation act but we found the payments at issue to be for the delay that usually preceded the commencement of disability pay- ments and not for the disability itself we held the payments did not qualify for exclusion from the taxpayer’s gross_income pursuant to sec_104 likewise we conclude that the leave payments which compensated mr speer for his failure to take the vacation with pay that he had earned or the sick leave that similarly he had earned even if in part traceable to benefits accrued during periods of disability leaves of absence were not paid as workmen’s compensation under the workers’ compensation act and are not excludable from petitioners’ gross_income pursuant to sec_104 b substantiation even were we to hold that lump-sum payments for unused vacation and sick leave accrued by an employee pursuant to mou could be payments under a workmen’s compensa- tion act for personal injuries or sickness petitioners have failed to show how many hours if any mr speer accumu- lated during his disability leaves of absence and how many of those hours remained when he retired in petitioners argue that at least a portion of the hours of unused vacation_leave and a portion of the hours of unused sick leave mr speer had when he retired were accrued during his disability leaves of absence petitioners have not presented any evidence that clearly shows how many hours if any he accrued during those absences offi- cers are limited to hours of sick leave and are paid for any additional accrued sick leave in order to determine whether on retirement mr speer had accrued but unused leave from periods of temporary disability we would need to know his entire sick leave history the record is devoid of this information and it is therefore impossible to determine whether any of the hours were accrued during periods of disability leave petitioners similarly cannot demonstrate that any of the hours of unused vacation_leave were accrued during his leaves of absence officers are limited to banking hours of vacation_leave per year and a total of mr speer had speer v commissioner hours of vacation_leave at retirement because he had not yet lost vacation_leave accrued during just as with the sick leave we would need to know mr speer’s vacation his- tory in order to determine whether any of the unused leave was accrued during his leaves of absence again the record does not contain this information in their seriatim reply brief petitioners ask that we reopen the record and accord them additional trial time to offer evidence obtained from the lapd concerning mr speer’s accumulation of vacation time and sick leave at trial petitioners offered a document exhibit 5-p that mr speer stated he received from the lapd showing periods of disability vacation hours earned during those periods and sick time accrued during various years in offering exhibit 5-p mr speer conceded i’m not sure to be honest that it’s accurate for the amount of time we sustained respond- ent’s objection to the exhibit on evidentiary grounds lack of a showing of authenticity and inadmissible hearsay and on the grounds that it had been neither stipulated nor provided to respondent days in advance of trial as provided for by our standing_pretrial_order so that respondent would have time to investigate it petitioners again ask us to receive ex- hibit 5-p and also an exhibit exhibit that they attached to their seri- atim opening brief but that we detached and returned to them as an im- proper document in the nature of evidence petitioners describe exhibit in that brief as containing a letter from laura luna police administrator and charts reflecting sick time and vacation time accrued while petitioner mr speer was on disability during various periods from through and paid to petitioner mr speer upon his retirement in petitioners filed the petition on date before we conducted the trial on date the case was set for trial three times and continued three times each time it appears at petitioners’ request once so petitioners could undertake prescheduled travel on account of the birth of a grandchild at no point before the trial did petitioners indicate to the court any difficulty in obtaining evidence to support their case while peti- tioners appear pro sese we think that their lack of demonstrated diligence in obtaining from the lapd what evidently they think are important docu- ments argues against our opening the record and burdening respondent with additional investigation and another trial session see eg haydon v commissioner tcmemo_1991_42 denying motion for reconsideration and declining to accept new evidence where taxpayers made no showing of due diligence or explained why documents could not have been obtained earlier we will not open the record as petitioners requested united_states tax_court reports iv conclusion respondent’s adjustment including in petitioners’ gross_income the leave payments is sustained decision will be entered under rule f
